DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 8 – 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0353805 A1 (hereunder Konkle).
With respect to independent claim 1, Konkle teaches in Figs. 1 and 4 a radiographic imaging apparatus 22 comprising:
a substrate 34; in which a plurality of pixels for accumulating electrical charges as disclosed in paragraph [0030] generated depending on light converted from radiation is provided in a pixel region of a flexible base material polymeric; see paragraph [0026];
60 as shown in Fig. 4  that is electrically connected via 56 to the substrate;
a fixing plate  56 that fixes the circuit unit 60;
a conversion layer scintillator 43 that is provided on a surface opposite to a surface of the fixing plate to which the circuit unit is fixed, is provided in a state where a surface opposite to the fixing plate faces a surface of the base material on which the pixels are provided, and converts the radiation into light this configuration is shown in Fig. 4; and
a housing 38 as shown in Fig. 1 that houses the substrate, the circuit unit, the fixing plate, and the conversion layer.
	With respect to dependent claim 2, Konkle teaches in Fig. 5 wherein an area of the fixing plate 34 is larger than an area of the base material this is the area having pixels.
	With respect to dependent claim 3, Konkle teaches in Fig. 5 wherein at least a portion of an end part of the fixing plate 34 protrudes further outward than an end part of the base material.
With respect to dependent claim 4, Konkle teaches in paragraph [0026] a reinforcing substrate that is provided on a surface opposite to the surface of the base material on which the pixels are provided and has a higher stiffness than the base material.
	With respect to dependent claim 5, when a rigid support disclosed in paragraph [0026], Konkle teaches in Fig. 4 wherein the reinforcing substrate is a top plate on a surface of the housing irradiated with the radiation.
With respect to dependent claim 10, Konkle teaches in Fig. 4 wherein a surface of the conversion layer opposite to the fixing plate and the surface of the base material on which the pixels are provided are in contact with each other.
With respect to dependent claim 11, Konkle teaches wherein a main component of a material of the fixing plate is carbon as disclosed in paragraph [0026].
With respect to dependent claim 12, Konkle teaches in Figs. 1 and 4 wherein the housing houses the substrate, the conversion layer, the fixing plate, and the circuit unit in an arrangement order from a side irradiated with the radiation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 8 and 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2006 – 52982 A, see a copy of the translation), and further in view of Ishida (US 2011/0198505 A1).
With respect to independent claim 1, Nagano teaches in Fig. 1 a radiographic imaging apparatus comprising: 
a substrate 105 in which a plurality of pixels for accumulating electrical charges generated depending on light converted from radiation is provided in a pixel region
a circuit unit 14 that is electrically connected to the substrate; 
a fixing plate 101  that fixes the circuit unit; 
a conversion layer 2 that is provided on a surface opposite to a surface of the fixing plate to which the circuit unit is fixed, is provided in a state where a surface opposite to the fixing plate faces a surface on which the pixels are provided, and converts the radiation into light; and a housing Nagano should have this limitation to protect a scintillation panel or this limitation is determined to be obvious design choice that houses the substrate, the circuit unit, the fixing plate, and the conversion layer.
Nagano is silent with a substrate in which a plurality of pixels for accumulating electrical charges generated depending on light converted from radiation is provided in a pixel region of a flexible base material. 
Fig. 1 a substrate 103; see paragraph [0021] in which a plurality of pixels for accumulating electrical charges generated depending on light converted from radiation is provided in a pixel region of a flexible base material.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Nagano in order to have a sensor panel with a flexible material by a known method or material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, when modified by Ishida, Nagano modified by Ishida teaches in Fig. 4 wherein an area of the fixing plate is larger than an area of the base material.
With respect to dependent claim 3, when modified by Ishida, Nagano modified by Ishida teaches in Fig. 4 wherein at least a portion of an end part of the fixing plate protrudes further outward than an end part of the base material.
With respect to dependent claim 4, Nagano teaches a reinforcing substrate 5  that is provided on a surface opposite to the surface of the base material on which the pixels are provided and has a higher stiffness than the base material when modified by Ishida.
With respect to dependent claim 5, Nagano teaches wherein the reinforcing substrate 4 is a top plate on a surface of the housing irradiated with the radiation.
With respect to dependent claim 6, Nagano teaches a support member 8 that supports an end part of the fixing plate and an end part of the reinforcing substrate.

With respect to dependent claim 7, Ishida teaches a support member 107 that supports an end part of the fixing plate and an end part of the substrate.
With respect to dependent claim 8, Ishida teaches wherein a space between the fixing plate and the substrate is sealed with a sealing member 109.
With respect to dependent claim 10, wherein a surface of the conversion layer opposite to the fixing plate and the surface of the base material on which the pixels are provided are in contact with each other.
With respect to dependent claim 11, Ishida teaches wherein a main component of a material of the fixing plate is carbon resin as disclosed in paragraph [0021].
With respect to dependent claim 12, the limitation of “wherein the housing houses the substrate, the conversion layer, the fixing plate, and the circuit unit in an arrangement order from a side irradiated with the radiation” is obvious choice as an engineering choice.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano modified by Ishida, and further in view of Nakahashi (US 2012/0256091 A1).
The teaching of Nagano modified by Ishida has been discussed above.
With respect to dependent claim9, Nagano is silent with a pressure sensitive adhesive layer for providing the conversion layer on the surface of the base material on which the pixels are provided.
IN paragraph [0024] Nakahashi teaches a pressure sensitive adhesive layer for providing the conversion layer on the surface of the base material on which the pixels KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884